DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

New grounds of rejection are set forth below necessitated by applicant’s amendment on 1/28/21.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                                               

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 6, 8, 15-16, 20-22, 24 and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by, or in the alternative under 35 U.S.C. 103 as being obvious over WO 2016/039257 as evidenced by Feng et al. Polymer, 2017, 9, 494 (herein Feng).
In setting forth the instant rejection, the English equivalent, US 2017/0042766 (herein Nojima) is utilized as the English translation of the WO document.  The WO document was cited in the IDS filed 11/20/20.   
As to claims 1, 6, 8 and 30, Nojima discloses examples such as HV5 and HV7 (tables 2 and 3) showing an AB block copolymer with 8 wt% of a block copolymer of styrene and a block copolymer of isoprene and butadiene in a ratio of 55/45.  The vinyl content is 60 wt%.  The block copolymer has a Mw of 150,000 and a thus the Mw of the block A is 12,000 000 (deduced 150,000*0.08) and block B is 138,000 (deduced 150,000*0.92).  
As to the methylene chain length, the originally filed specification states that 1,4 isoprene has a length of 3, while 1,2 and 3,4 have a length of 1.  Butadiene is calculated 
As to the morphology, Nojima is silent.  However, the blocks and amounts are the same.  Further, Feng discloses asymmetric block copolymers (when one block is in a low amount), spheres are formed.  See figure 7 and pages 10-11.  Therefore, it is evident that the claimed morphology of spheres would naturally flow from the same block copolymer having the same low amount of polystyrene blocks.  In the alternative, the Nojima polymers would obviously have the claimed sphere morphology once it is formed.
As to claim 2, the hydrogenation ratio is 92%.  
As to claim 3, the substituents for isoprene butadiene with 60% vinyl content is deduced from the specification for 60% as 0.36, which is within the claimed range.  

    PNG
    media_image1.png
    328
    470
    media_image1.png
    Greyscale

As to claims 15, 20, 22, and 24 intermediate films are taught (paragraph 24 and 116) for glass/plastics (different thermoplastic) products (paragraph 2).  Specifically, a laminate of layer X on layer Y is taught.  See paragraph 103.
As to claim 16, Nojima is silent on the tan delta.  However, the film is identical with identical components and identical properties.  Specifically, the block copolymer is the same with properties and structure.  Therefore, it is reasonable to take the position that the claims properties would naturally flor from the same block copolymer film.
As to claim 20, 22, 24, a laminate of layer X on layer Y is taught.  See paragraph 103.
As to claim 21, Nojima is silent on the tan delta.  However, the film is identical with identical components and identical properties.  Specifically, the block copolymer is the same with properties and structure.  Therefore, it is reasonable to take the position that the claims properties would naturally flor from the same block copolymer laminate.
As to claim 31, the block B can comprise styrene in addition to isoprene/butadiene.  See paragraph 63.

Claim(s) 20-22 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0204940 (herein Asanuma) in view of WO 2016/039257 as evidenced by Feng et al. Polymer, 2017, 9, 494 (herein Feng).
In setting forth the instant rejection, the English equivalent, US 2017/0042766 (herein Nojima) is utilized as the English translation of the WO document.  The WO document was cited in the IDS filed 11/20/20.   
As to claim 20 and 24-25, Asanuma discloses a laminate comprising an X layer comprising a hydrogenated block copolymer (referred to as polyolefin layer B) and Y layer of polyvinyl acetal (thermoplastic, referred to as layer A) on the surface of the X layer that is laminated to glass.  See abstract, paragraphs 13, 135 and examples.
Asanuma discloses that the block copolymer has properties that broadly overlap the claimed limitation but is not specifics of the claimed block B molecular weight.
Nojima discloses examples such as HV5 and HV7 (tables 2 and 3) showing an AB block copolymer with 8 wt% of a block copolymer of styrene and a block copolymer of isoprene and butadiene in a ratio of 55/45.  The vinyl content is 60 wt%.  The block copolymer has a Mw of 150,000 and a thus the Mw of the block A is 12,000 000 (deduced 150,000*0.08) and block B is 138,000 (deduced 150,000*0.92).  As to the methylene chain length, the originally filed specification states that 1,4 isoprene has a length of 3, while 1,2 and 3,4 have a length of 1.  Butadiene is calculated from 1+4x(1,4-content/1,2-content)  Thus, the amount is calculated to be from 1.8 (1*.60+3*.40) for all isoprene and 3.6 (1+4x(.4/.6)) for butadiene.  Thus, is deduced to be about 1.8*.55+3.6*.45=2.61, which is within the claimed range. As to the morphology, Nojima is silent.  However, the blocks and amounts are the same.  Further, Feng discloses asymmetric block copolymers (when one block is in a low amount), spheres are formed.  See figure 7 and pages 10-11.  Therefore, it is evident that the claimed morphology of spheres would naturally/obviously flow from the same block copolymer having the same low amount of polystyrene blocks.  Nojima generally embraces improving moldability (paragraphs 53 and 173) and adherence (paragraph 142).
Turning back to Asanuma, Asanuma generally embraces improving adherence (paragraph 13 and 28), improving moldability (paragraph 28).
In light of the discussion above, it would have been obvious at the time the invention was filed to have modified the laminate of Asanuma with the specific block copolymer of Nojima and thereby arrive at the claimed invention because one would want to utilize block copolymer compositions taught as having improved flexibility, mechanical properties, moldability, heat resistance and adherence (paragraph 1).


Claims 1-3, 6-8 and 30 is/are rejected under 35 U.S.C. 103 as being anticipated by JP 2008-045034 (herein Nitta).
In setting forth the instant rejection, a machine translation has been relied upon.  The page numbers and line numbers refer to the machine translation.
As to claims 1, 6, 8 and 30, Nitta discloses a triblock copolymer of the structure ABA (pages 6-7) wherein A block consists of styrene (vinyl aromatic) and B block consists of butadiene (diene). See pages 3-4.  Also see abstract and examples. The molecular weight is 70,000 to 300,000 (page 7, lines 1-15).   
The A block is present in less than 30%.  See page 7, lines 1-15.  
The vinyl content is 0% or more.  See page 7. This correlates to average methylene content of 5 (when 1,2-vinyl content is 50%) to 1 (when vinyl content is 100%) using the equation of page 17 of the originally filed specification of 1 + 4 (1,4 content) / 1,2 content.  Thus, it is implicitly within the claimed range.  
Specific attention is drawn to the examples, such as example one on page 8, reciting a styrene-butadiene-styrene (ABA) triblock copolymer with a molecular weight of 188,000 and each styrene block as about 12,000 (thus the butadiene block as 164,000.  In example 1, the vinyl bond content is 76.8%, the styrene content is 14%.  As to the methylene chain length, the originally filed specification states that 1,4 butadiene has a length of 3, while 1,2 and 3,4 have a length of 1.  Thus, the amount is calculated as 1.58 (1*.77+3*.27).    
Turning back to the broader disclosure, the range of less than 30 wt% overlaps the claimed range of 1 to 12 and 3.5 to 4.5.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to the morphology, Nitta is silent.  However, the blocks and amounts are the same.  Further, Feng discloses asymmetric block copolymers (when one block is in a low amount), spheres are formed.  See figure 7 and pages 10-11.  Therefore, it is evident that the claimed morphology of spheres would naturally/obviously flow from the same block copolymer having the same low amount of polystyrene blocks. 

As to claim 2, the hydrogenation content is exemplified as 98%.
As to claim 3, using the formula on page 18 of the originally filed specification, the v for ethyl is 0.56 and 0 for H.  Thus, the v is deduced to b about 0.28 (50% 1,2) to 0.56 (100% 1,4) all of which are within the claimed range.  


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Note that the rejections over Minamide is withdrawn in light of the amendments.
Nitta is the only rejection, which is modified, carried over.
Applicant argues that Nitta is silent on spheres.  First, note that the limitation is a capability.  The block copolymer must be capable of forming spheres.  Nevertheless, It is known in the art that asymmetric (e.g. low styrene) block copolymers form spheres.  See pages 10-11 and figure 7 of Feng, reproduced below.

    PNG
    media_image2.png
    707
    1232
    media_image2.png
    Greyscale

Note that S and S’ refer to spheres and fA is the volume fraction of the A block .  Therefore, it is evident that the Nitta polymers at low styrene levels would form spheres under the claimed conditions.  
In other words, the block copolymers are identical and the formation of spheres is dependent on the amount of block A, therefore the prior art that teaches the same or overlapping amounts of block A must also form spheres.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARK S KAUCHER/Primary Examiner, Art Unit 1764